DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-15 and 17-22 are pending in the present application.

Withdrawn Rejections
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 101, is hereby withdrawn in view of the amendment to replace “Use of” with “A method of”.
The rejection of claims 1-5, 10-18 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al. (US 2010/0120913 A1) as evidenced by Salih et al. (Journal of Engineering, 2012) is hereby withdrawn in view of the amendment to incorporate the limitations from previously filed claims 6 and 7 into claim 1, and limitations from previously filed claims 19 and 20 into claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-6, 9, 12, and 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 1 and 13 state that the solid support is an insoluble and inert matrix comprising biochar, carbon, amorphous carbon, activated carbon, silica, silica gel, clay, silicon carbide, zeolite, ceramic or a combination thereof.  Instant claims 3-6, 9, 12, and 17-19 depend from claims 1 and 13 and recite that the solid support is a polymer matrix comprising specific types of polymers that do not fall within the scope of the insoluble and inert matrix options listed in claims 1 and 13.  Therefore, the solid supports recited in instant claims 3-6, 9, 12, and 17-19 are outside the scope of instant claims 1 and 13 and do not further limit the insoluble and inert matrix comprising biochar, carbon, amorphous carbon, activated carbon, silica, silica gel, clay, silicon carbide, zeolite, ceramic or a combination thereof.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 10-11, 13-15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2010/0120913 A1) in view of Harrup et al. (US 6,576,335), Greenspan et al. (US 2,609,391), Brougham et al. (US 5,349,083), and Jadesjö et al. (WO 91/07375 A1).  
Instant claim 1 is drawn to a method for stabilizing a peroxycarboxylic acid composition comprising adding a solid-supported peracid stabilizer to a peroxycarboxylic acid composition, wherein the solid-supported peracid stabilizer comprises a chelant covalently bonded to a solid support, the solid support comprises biochar, carbon, amorphous carbon, activated carbon, silica, silica gel, clay, silicon carbide, zeolite, ceramic or a combination thereof, the chelant comprises a phosphonic acid, phosphate, phosphonate and/or salt, aminocarboxylic acid chelant, heterocyclic dicarboxylic acid, pyridine carboxylic acid, moiety(ies) thereof, or a combination thereof, the peroxycarboxylic acid composition comprises a C1-C22 carboxylic acid, a C1-C22 percarboxylic acid, hydrogen peroxide and water, and the composition retains at least about 80% of the peroxycarboxylic acid after 30 days storage at a temperature of 40 ºC.  
Claim 13 is drawn to a stabilized composition as described in claim 1.
Larson et al. teach that peracids tend to react or degrade fairly rapidly thereby lessening their long-term effectiveness and significantly reducing their shelf life ([0002]).  Larson et al. teach methods and associated systems for stabilizing peracids or peracid concentrations in peracid-containing compositions, wherein the method includes the steps of providing a peracid-containing composition and a cationic exchange resin, and then stabilizing the peracid-containing composition or peracid concentration by contacting the peracid-containing composition with the cationic exchange resin during storage ([0011]).  Larson et al. teach that the methods and systems of their application provide increased storage stability for the peracid-containing compositions, allowing for storage of the peracid-containing compositions for periods of time of 3 days to 365 days ([0025]).
Larson et al. teach a method of stabilizing a peroxycarboxylic acid solution comprising adding Amberlite IR-120 (a sulfonated polystyrene cationic exchange resin, especially sulfonated polystyrene-divinylbenzene copolymer), wherein the peroxycarboxylic acid solution comprises the carboxylic acid (e.g., citric acid, lactic acid, malic acid, malonic acid, and succinic acid), the corresponding peroxycarboxylic acid (e.g., percitric acid, perlactic acid, permalic acid, permalonic acid, and persuccinic acid), hydrogen peroxide and EDTA (Examples 1-10).  Larson et al. specifically teach a composition comprising about 80.48% wt. water about 1.30% wt. percitric acid, about 9.08% wt. citric acid, about 9.08% wt. hydrogen peroxide and about 0.05% wt. EDTA (Example 1).  Larson et al. also teach that the cationic exchange resin can be present as a small bead or sphere, as linear strands, or integrated into the walls of the container, wherein the cationic exchange resin is in continuous contact with the peroxycarboxylic acid solution during storage ([0021]-[0024]).  
Regarding the solid support being an insoluble and inert matrix according to claims 1 and 13, Larson et al. teach that solid polymer resins having chelating properties can be used to stabilize peroxycarboxylic acids without being solubilized into the formulation, but they do not explicitly disclose that the solid support comprises biochar, carbon, amorphous carbon, activated carbon, silica, silica gel, clay, silicon carbide, zeolite, ceramic or a combination thereof, as instantly claimed.  
However, Harrup et al. teach silica-based solids functionalized with a chelating agent in order to remove metal ions from aqueous solutions (Abstract; Claims 1-16).  Harrup et al. teach that the chelating agent may be any of a variety of chelating agents, which captures and chelates with the material of interest, preferably a metal ion (col. 3, ln. 10-21).
Regarding the chelant or chelant moiety being a phosphonic acid, phosphate, phosphonate and/or salt, aminocarboxylic acid chelant, heterocyclic dicarboxylic acid, pyridine carboxylic acid or combinations thereof, Greenspan et al. teach stabilization of peracid compositions by adding dipicolinic acid as a stabilizer (col. 1, ln. 1-5; col. 3, ln. 17 to col. 6, ln. 2; Claims 1-12).  Brougham et al. teach a stabilized solution of peracetic acid, acetic acid, hydrogen peroxide, dipicolinic acid, HEDP and water (Examples 1-4).  Jadesjö et al. teach a synergistic combination of dipicolinic acid and at least one phosphonic acid having capability of complex binding divalent metal cations for the stabilization of peracetic acid (Abstract; pg. 2, ln. 7-19).  Jadesjö et al. teach that an effective phosphonic acid includes 1-hydroxyethylidene-1,1-diphosphonic acid, and specifically teach compositions comprising dipicolinic acid and HEDP (pg. 2, ln. 24-31; Examples 1-3).
Regarding the retention of peroxycarboxylic acid of at least about 80% (or at least about 85% in claim 11) after storage for 30 days at 40ºC, Larson et al. also teach that the system provides increased storage stability for the peracid-containing compositions and allows for their storage for periods of time of 3 days to 365 days.  Larson et al. teach that the stability of the peracid in the peracid-containing composition can be increased by at least 5%, or at least 50%, after 1 year when compared to storage without the cationic exchange resin ([0025]-[0026]).    
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a solid support, such as silica-based solids, functionalized with chelating agents, such as dipicolinic acid and HEDP, for the stabilization of peracids.  Such would have been obvious because Larson et al. teach solid polymer resins having chelating properties can be used to stabilize peroxycarboxylic acids; Harrup et al. teach; and Greenspan et al., Brougham et al. and Jadesjö et al. teach that dipicolinic acid stabilizes peroxycarboxylic acid against undesired decomposition.
Regarding instant claims 7-8 and 20-21, Greenspan et al., Brougham et al., and Jadesjö et al. all teach that dipicolinic acid and HEDP are effective for stabilizing percarboxylic acid compositions.
Regarding instant claims 10 and 15, Larson et al. specifically teach a composition comprising about 80.48% wt. water about 1.30% wt. percitric acid, about 9.08% wt. citric acid, about 9.08% wt. hydrogen peroxide and about 0.05% wt. EDTA (Example 1).  
Regarding instant claim 22, Larson et al. teach that the peracid compositions may further comprise an alcohol ([0028]-[0029]).  Jadesjö et al. teach compositions for stabilizing percarboxylic acids comprising peracetic acid, hydrogen peroxide, mineral acid and water (Abstract).
In view of the fact that the skilled person knows that (i) dipicolinic acid and HEDP stabilizes peroxycarboxylic acid against undesired decomposition as reasonably taught by Greenspan et al., Brougham et al. and Jadesjö et al.; (ii) solid polymer resins having chelating properties can be used to stabilize peroxycarboxylic acids without being solubilized into the formulation as reasonably taught by Larson et al.; and (iii) Harrup et al. teach silica-based solids functionalized with a chelating agent in order to remove metal ions from aqueous solutions, it would have been prima facie obvious to covalently bond known stabilizing agents, such as dipicolinic acid and HEDP, to solid supports, including silica-based solids, in order to stabilize peroxycarboxylic acids.  A person having ordinary skill in the art would have been motivated to covalently bond dipicolinic acid and/or HEDP to a solid support, including silica-based solids, since dipicolinic acid and HEDP are both known to stabilize percarboxylic acids.
A person having ordinary skill in the art would have a reasonable expectation of success because Larson et al. and Harrup et al. both teach that chelating agents bound to a solid support is capable of binding metal ions in solution.  Larson et al. teach that the solid supports having chelating properties can be used to stabilize peroxycarboxylic acids.

Response to Arguments
Applicant’s Remarks filed 11 March 2022 have been fully considered but they are not persuasive.  Applicant asserts that Larson fails to teach or discuss the use of the types of chelants as in amended claims 1 and 13.  Applicant argues that none of Larson, Greenspan et al., Brougham, Jadesjö, or Chessa teach the claimed types of chelants and solid support system wherein the chelant is covalently bonded to the solid support.
The examiner respectfully argues that Larson et al. teach that cationic exchange resins are capable of easily trapping and releasing ions and stabilizing peracid compositions.  Harrup et al. teach covalently binding chelating agents to a silica-based solid, wherein the chelating agents bind metal ions.  Greenspan et al., Brougham et al. and Jadesjö et al. teach that dipicolinic acid and HEDP stabilizes peroxycarboxylic acid against undesired decomposition.  Jadesjö et al. teach that compositions comprising dipicolinic acid and phosphonic acid, such as HEDP, have the capability of complex binding divalent metal cations, thereby stabilizing peracid compositions.  Therefore, a person having ordinary skill in the art would be motivated to prepare solid supports comprising chelating agents capable of stabilizing peracid compositions.  A person having ordinary skill in the art would have been motivated to covalently bind dipicolinic acid and/or HEDP to solid supports since both compounds are known to stabilize peracid compositions.
Applicant also argues that there are “unique benefit[s]” of “providing the stabilized peroxycarboxylic acid compositions” such that neither the stabilizer nor the chelant is in the bulk peroxycarboxylic acid solution: since these components are not in solution, they do not leave any residues on treated surfaces, and are thus “food safe.”  Additionally, “the stabilized peroxycarboxylic acid compositions can be used to sanitize a surface without the need to rinse the surfaces thereafter.”
The examiner respectfully argues that it was known at the time of filing the instant application that stabilizers in peracid compositions can leave an undesired residue (Specification at pg. 2, ln. 22-23; and US 2013/0251590 A1 at [0039]).  A person having ordinary skill in the art would have reasonably expected that covalently binding chelating agents to a solid support would allow for compositions of peracids that do not leave the undesired residue on treated surfaces since the chelating agent-containing solid supports are not in solution.  

Claims 3-6, 9, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2010/0120913 A1) in view of Harrup et al. (US 6,576,335), Greenspan et al. (US 2,609,391), Brougham et al. (US 5,349,083), and Jadesjö et al. (WO 91/07375 A1) as applied to claims 1, 7-8, 10-11, 13-15 and 20-22 above, further in view of Chessa et al. (Reactive Polymers, 1991).
Instant claims 3-6, 9, 12 and 17-19 are drawn to the method and compositions of claims 1 and 13, wherein the solid support is a polymer matrix, specifically poly(styrene-co-vinylbenzenechloride-co-divinylbenzene) resin beads.
Larson et al. teach sulfonated polystyrene resins such as sulfonated polystyrene-divinylbenzene copolymers ([0019]) in the form of resin beads [0021]). Chessa et al. teach a chelating ion-exchange resin containing dipicolinic acid as functional group and based on microporous chloromethylated cross-linked polystyrene-divinylbenzene copolymer (Abstract).  Chessa et al. teach a cross-linked polystyrene-divinylbenzene copolymer to which a dipicolinic acid moiety has been covalently attached by linking chelidamic acid dimethylester to a chloromethyl-polystyrene-divinylbenzene copolymer via an ether linkage, followed by subsequently hydrolysis of the dimethyl ester pg. 145, col. 2, paragraph 2; Scheme 1).  
It would have been obvious to use the dipicolinic acid-functionalized poly(styrene-co-vinylbenzyl chloride-co-divinylbenzene) resin beads of Chessa et al. as the cationic exchange resins according to Larson et al.  Such would have been obvious because Chessa et al. teach that their dipicolinic acid-functionalized beads are effective at chelating metals, and Greenspan et al., Brougham et al. and Jadesjö et al. each teach that dipicolinic acid is effective for stabilizing peracid compositions.  A person having ordinary skill in the art would have a reasonable expectation that the dipicolinic acid-functionalized resin beads of Chessa et al. would also stabilize peracid compositions since the dipicolinic acid is known to stabilize peracids and Larson et al. teach cationic exchange resins for stabilizing peracid compositions.
Regarding instant claim 12, Larson et al. teach that the cationic exchange resin  can be submersed in the peracid-containing composition, or the cationic exchange resin can be integrated directly into the container, such as coated onto an interior wall of the container used for transport and storage ([0021], [0022]).

Response to Arguments
Applicant’s arguments are the same as above.  The examiner’s response above is incorporated herein by reference.

Conclusions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616